 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8 ZHIZHENG WANG,

 9                               Plaintiff,              Case No. C18-1220RSL

10         v.                                            FOURTH AMENDED ORDER
                                                         SETTING TRIAL DATE &
11 BRUCE HULL,                                           RELATED DATES

12                               Defendant,

13         and

     DECATHLON ALPHA, III, L.P.,
14
                                  Intervenor.
15

16
     TRIAL DATE                                                          June 1, 2020
17
     All motions related to discovery must be noted on the motion
18          calendar no later than the Friday before discovery closes
            pursuant to LCR 7(d) or LCR 37(a)(2)
19
     Discovery completed by                                              February 3, 2020
20
     Settlement conference held no later than                            February 17, 2020
21
     All dispositive motions must be filed by                            March 5, 2020
22           and noted on the motion calendar no later than the fourth
             Friday thereafter (see LCR 7(d)(3))
23

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 1
 1    All motions in limine must be filed by                                 May 4, 2020
             and noted on the motion calendar no earlier than the
 2           second Friday thereafter. Replies will be accepted.

 3    Agreed pretrial order due                                              May 20, 2020

 4    Pretrial conference to be scheduled by the Court

 5    Trial briefs and trial exhibits due                                    May 27, 2020

      Length of Trial: 3 days                                                Non Jury
 6

 7
             These dates are set at the direction of the Court after reviewing the parties’ submission.
 8
     Dkt. # 64. All other dates have already passed or are specified in the Local Civil Rules. If any
 9
     of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal holiday,
10
     the act or event shall be performed on the next business day. These are firm dates that can be
11
     changed only by order of the Court, not by agreement of counsel or the parties. The Court will
12
     alter these dates only upon good cause shown; failure to complete discovery within the time
13
     allowed is not recognized as good cause. The Clerk of Court is directed to renote plaintiff’s
14
     “Motion for Partial Summary Judgment Against Bruce Hull” (Dkt. # 33) for consideration on
15
     January 17, 2020.
16
            If the trial date assigned to this matter creates an irreconcilable conflict, counsel must
17
     notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this
18
     Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a
19
     waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
20
     understood that the trial may have to await the completion of other cases.
21
            The settlement conference conducted between the close of discovery and the filing of
22
     dispositive motions requires a face-to-face meeting or a telephone conference between persons
23

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 2
 1 with authority to settle the case. The settlement conference does not have to involve a third-

 2 party neutral.

 3        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

 4          Information and procedures for electronic filing can be found on the Western District of

 5 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

 6 electronically or in paper form. The following alterations to the Electronic Filing Procedures

 7 apply in all cases pending before Judge Lasnik:

 8          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

 9 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

10 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

11 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

12 policy does NOT apply to the submission of trial exhibits.

13          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

14 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

15 of the order to the judge’s e-mail address.

16          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

17 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

18 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

19 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

20 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

21 or other required markings.

22          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

23 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 3
 1 response is due on or before the Wednesday before the noting date. Parties may file and serve

 2 reply memoranda, not to exceed nine pages in length, on or before the noting date.

 3                                          PRIVACY POLICY

 4          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

 5 following information from documents and exhibits before they are filed with the court:

 6          * Dates of Birth - redact to the year of birth

 7          * Names of Minor Children - redact to the initials

 8          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

 9          * Financial Accounting Information - redact to the last four digits

10          * Passport Numbers and Driver License Numbers - redact in their entirety

11          All documents filed in the above-captioned matter must comply with Federal Rule of

12 Civil Procedure 5.2 and LCR 5.2.

13                                            COOPERATION

14          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

15 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

16 format required by LCR 16.1, except as ordered below.

17                                           TRIAL EXHIBITS

18          The original and one copy of the trial exhibits are to be delivered to chambers five days

19 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

20 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

21 plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall

22 be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:

23 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

24 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.
   FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
   DATES - 4
 1                                         SETTLEMENT

 2         Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-

 3 8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

 4 Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 5 appropriate.

 6

 7         DATED this 26th day of November, 2019.

 8

 9

10                                                     A
                                                       ROBERT S. LASNIK
11                                                     United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
     FOURTH AMENDED ORDER SETTING TRIAL DATE & RELATED
     DATES - 5
